DETAILED CORRESPONDENCE
Acknowledgements
The amendment filed 12/21/2020 is acknowledged.
Claims 1-12 and 14-25 are pending.
Claims 1-12 and 14-25 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the rejection of the claims under 35 USC 103, applicant states that there is no motivation to combine Li and Sheng because Li already includes a centralized source for transaction processing, clearance, and auditing for transactions because it discloses a transaction handling organization and an audit department.
Examiner notes that Li does not disclose that the transaction handling organization and audit department are capable of processing and auditing the variety of types of transactions disclosed in Sheng, such as bilateral repo transactions using crypto tokens (See, e.g., Sheng ¶¶ 101, 129, 330, 341-344). Therefore, the combination of Sheng with Li would provide a centralized source for transaction processing, clearance, and auditing for various types of transactions, including bilateral repo transactions using crypto tokens.
Applicant further states that the cited prior art does not disclose “one or more third-type SESCs, wherein each third-type SESC comprises: one or more token-specific software routines that, when being invoked by the one or more computers, cause to split a total number of the plurality of DLC tokens, corresponding to a total value of an asset defined in at least one distinct data item of at least one SESC data object of the plurality of SESC data objects of the at least one transaction, into a first number of DLC tokens corresponding to a first value of the total value of the asset and a second number of DLC tokens corresponding to a second value of the total value of the asset and transfer the first number of DLC tokens and the second number of DLC tokens amongst the plurality of entities in the one or more cryptographically-secured distributed ledgers according to the at least one transaction.”
Examiner notes, however, that Sheng discloses that when the balance of a wallet is greater than the amount to be transferred, the balance is split into a first amount and a second amount (See, e.g., Sheng ¶¶ 248, 265). Sheng further discloses a smart contract that transfers tokens from one wallet to another, thereby splitting a set of tokens from the source wallet into a first amount and a second amount, and transferring them to the destination wallets, where the value of the transferred tokens is based on one or more assets, such as an amount of dollars or an amount of stock (Sheng Fig. 39 ¶¶ 251, 253, 265-270, 330-342, 344, 346, 352-359).
Examiner’s Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
Claims 1 and 14 recite “the one or more computers of each EOP member node of the plurality of EOP member nodes store . . . .” and “the one or more computers of 
Claims 1 and 14 recite “wherein the one or more first-type SESCs, the one or more second-type SESCs, and the one or more third-type SESCs are distinct SESCs,” and “wherein each DLC token comprise at least one unique entity-identifying cryptographic hash,” which describes characteristics of the SESCs. Claims 5 and 18 recite “wherein the at least one transaction is an asset repurchasing transaction,” which describes characteristics of the transaction. Claims 6-8 and 19-21 recite characteristics of the first and second assets. Claims 10, 12, 23, and 25 describe characteristics of the data records or parties. However, as the particular recited characteristics are not processed or used to carry out any steps or functions that specifically rely on the recited characteristics, these limitations recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 14 recite “distinct data items with transaction terms and transaction tasks.” The specification does not provide support for this limitation, as it does not describe data items with transaction terms and transaction tasks.
Claims 2-12 and 15-25 are also rejected as each depends on either claim 1 or 14.
Claims 1 and 14 recite “transfer the first number of DLC tokens and the second number of DLC tokens amongst the plurality of entities in the one or more cryptographically-secured distributed ledgers according to the at least one transaction.” Although the specification states “checking if the available token quantity is greater than required quantity, it would split the token amount into, for example without limitation, two DLC token sub-amounts” and “if the available token quantity is larger than the required token quantity, the Settlement API of the corresponding SESC may be configured to instruct for the token split” (PGPub of Specification ¶¶ 73-74), the specification does not disclose transferring both the first number of DLC tokens and the second number of DLC tokens after the split.  
Claims 2-12 and 15-25 are also rejected as each depends on either claim 1 or 14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 14 recite “a first value of the total value of the asset,” and “a second value of the total value of the asset.” However, “the total value of the asset” is a single value, while the claim requires that this single value have a “first value” and a “second value.” These limitations render the claim unclear, because a single “total value” cannot have more than one value, unless the “total value” changes over time.
Claims 2-12 and 15-25 are also rejected as each depends on either claim 1 or 14.
Claims 1, 2-4, and 11 recite “when being invoked by the one or more computers, cause to:” followed by various functions. It is unclear what is being caused to perform the recited functions. 
Claims 2-12 are also rejected as each depends on claim 1.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12, 14, 18-21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0260909) in view of Sheng, et al. (US 2017/0109735) (“Sheng”).
Regarding claims 1 and 14, Li discloses a system and method, comprising:
a distributed blockchain environment, comprising:
a plurality of externally owned presence (EOP) member nodes associated with a plurality of distinct entities, wherein each EOP member node of the plurality of EOP member nodes comprising one or more computers associated with at least one distinct entity (Li ¶¶ 15-18, 87);
one or more cryptographically-secured distributed ledgers, storing a plurality of immutable data objects across one or more non-transitory storage media of a distributed blockchain environment of the one or more computers of the plurality of EOP member nodes (Li Figure 1; ¶¶ 15-18, 80-81, 87, 96);
a plurality of self-contained self-executing software containers (SESCs) stored across the one or more non-transitory storage media of the one or more computers of the EOP member nodes (Li ¶¶ 17-18), the plurality of SESCs comprising:

one or more second-type SESCs, wherein each second-type SESC comprising one or more task-specific software routines that, when being invoked by the one or more computers, cause to update one or more respective distinct transaction records with the distinct data items of the plurality of SESC data objects so as to record, on the one or more cryptographically-secured distributed ledgers, a state of the one or more first-type SESCs upon each respective execution of each respective at least one transaction (Li ¶¶ 17, 23, 31, 36, 40, 44, 59-60, 75, 83, 94);
wherein the one or more first-type SESCs, the one or more second-type SESCs, are distinct SESCs (Li ¶¶ 17-18);
wherein, for each respective transaction associated with a respective EOP member node of the plurality of EOP member nodes, the one or more computers of the 
Li does not specifically disclose a plurality of data records associated with a plurality of distributed ledger collateral (DLC) tokens, wherein the one or more computers of each EOP member node of the plurality of EOP member nodes store the plurality of data records of the plurality of DLC tokens in the one or more non-transitory storage media of the one or more computers of the plurality of EOP member nodes. Li also does not specifically disclose the plurality of DLC tokens stored in the one or more non-transitory storage media of the one or more computers of the plurality of EOP member nodes, a third-type SESC distinct from the first and second-type SESCs, wherein each third-type SESC comprises token-specific routines that, when being invoked by one or more computers, cause to split a total number of the plurality of DLC tokens, corresponding to a total value of an asset defined in at least one distinct data item of at least one SESC data object of the plurality of SESC data objects of the at least one transaction, into a first number of DLC tokens corresponding to a first value of the total value of the asset and a second number of DLC tokens corresponding to a second value of the total value of the asset and transfer the first number of DLC tokens and the second number of DLC tokens amongst the plurality of entities in the one or more cryptographically-secured distributed ledgers according to the at least one transaction. Li also does not specifically disclose that each DLC token comprise at least one unique entity-identifying cryptographic hash.
Sheng discloses a plurality of data records associated with a plurality of distributed leger collateral (DLC) tokens, wherein the one or more computers of each 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Li to include a plurality of data records associated with DLC tokens, the plurality of DLC tokens stored in the one or more non-transitory storage media of the one or more computers of the plurality of EOP member nodes, and to use a third-type SESC to split a total number of the plurality 
Regarding claims 5 and 18, Sheng discloses that the at least one transaction is an asset repurchasing transaction (Sheng ¶¶ 129, 330-331, 341-342, 353, 358).
Regarding claims 6 and 19, Sheng discloses that the one or more first assets of the at least one first party and the one or more second assets of the at least one second party are collateral assets in the asset repurchasing transaction (Sheng ¶¶ 330, 332, 336, 341-342, 353, 355, 358).
Regarding claims 7 and 20, Sheng discloses that the one or more first assets of the at least one first party and the one or more second assets of the at least one second party are assets of distinct types (Sheng ¶¶ 330, 332, 335-336, 353, 355, 358).
Regarding claims 8 and 21, Sheng discloses that the one or more first assets of the at least one first party and the one or more second assets of the at least one second party are assets of distinct types (Sheng ¶¶ 330, 332, 335-336, 353, 355, 358).
Regarding claims 12 and 25, Sheng discloses that a first data record of the at least one first party, a second data record of the at least one second party, or both store one or more respective amounts of the DLC tokens received in at least one other transaction with at least one other party (Sheng Fig. 39; ¶¶ 330-342, 344, 352-359).

Claims 2-4, 9-11, 15-17, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Sheng as applied to claims 1 and 14 above, and further in view of Stradling, et al., (US 2018/0091316) (“Stradling”).
Regarding claims 2 and 15, Sheng discloses respective amounts of the DLC tokens respectively associated with the one or more first assets and the one or more second assets, and that the one or more third-type SESCs when being invoked by the one or more computers, ii) store the respective amounts of the DLC tokens in respective data records of the at least one first party and the at least one second party (Sheng ¶¶ 330-331, 335-338, 341-342, 353-355, 358).
Li in view of Sheng does not specifically disclose that the one or more third-type SESCs generate the tokens.
Stradling discloses a SESC generating the tokens (Stradling ¶¶ 76-77).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Li in view of Sheng to include a SESC generating the tokens, as disclosed in Stradling, in order to allow for automated transfers or payments using the tokens (Stradling ¶¶ 76-78).
Regarding claims 3 and 16, Li discloses that for the at least one transaction, the plurality of software routines of the one or more first-type SESCs, when being invoked by the one or more computers, invoke the one or more SESCs to lock each respective amount of the resources to form respective locked resources (Li ¶¶ 40, 44, 60, 62, 69, 94).

Sheng discloses third-type SESCs and that the resources are DLC tokens in respective data records (Sheng Fig. 39; ¶¶ 95, 114-115, 125-126, 129, 140-143, 153, 330-342, 344, 346, 352-359).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Li to include third-type SESCs and DLC tokens in respective data records, as disclosed in Sheng, in order to provide a centralized source for transaction processing, clearance, and auditing for various types of transactions, including bilateral repo transactions using crypto tokens (Sheng ¶¶ 125-126, 129, 330-331, 341-344).
Regarding claims 4 and 17, Sheng discloses that the plurality of software routines of the one or more first-type SESCs, when being invoked by the one or more computers, i) invoke the one or more third-type SESCs to transfer the respective locked DLC tokens between the respective data records to substitute the one or more first assets of the at least one first party for the one or more second assets of the at least one second party in the at least one transaction, and ii) cryptographically record the substitution in one or more immutable SESC data objects associated with the at least one transaction (Sheng Fig. 39; ¶¶ 330-342, 344, 352-359).
Regarding claims 9 and 22, Sheng discloses that the one or more first assets of the at least one first party and the one or more second assets of the at least one second party are associated with respective hold-in-custody accounts of respective EOP member nodes (Sheng ¶¶ 330-331, 335-338, 341-342, 353-355, 358).
Regarding claims 10 and 23, Sheng discloses that the respective data records of the at least one first party and the at least one second party comprise the respective hold-in-custody accounts (Sheng ¶¶ 330-331, 335-338, 341-342, 353-355, 358).
Regarding claims 11 and 24, Sheng discloses respective amounts of the plurality of DLC tokens respectively associated with the one or more first assets associated with the at least one first party and the one or more second assets associated with the at least one second party and that the one or more third-type SESCs when being invoked by the one or more computers, ii) store the respective amounts of the plurality of DLC tokens in respective data records of the at least one first party and the at least one second party (Sheng ¶¶ 330-331, 335-338, 341-342, 353-355, 358).
Li in view of Sheng does not specifically disclose that the one or more third-type SESCs generate the tokens.
Stradling discloses a SESC generating the tokens (Stradling ¶¶ 76-77).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Li in view of Sheng to include a SESC generating the tokens, as disclosed in Stradling, in order to allow for automated transfers or payments using the tokens (Stradling ¶¶ 76-78).

Conclusion                                                                                                                                                                                            
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685